Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 14, 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, 5, 7, 9-14, applicant’s arguments (see pages 18-20) are persuasive, and the prior rejection has been withdrawn.
Regarding claims 4, 6 8, the allowable subject matter was disclosed in a prior office action dated June 12, 2020.
Regarding claims 15-22, none of the prior art of record specifies or makes obvious a method of forming a system with a filter assembly wherein forming the first slot through the main member further comprises forming the slot at a first angle relative to the first surface;
Wherein the first angle is about 5 degrees to about 10 degrees relative to a line substantially perpendicular to the first surface, in combination with the other claimed steps.
Regarding claim 23, none of the prior art of record specifies or makes obvious a system including a filter assembly, namely
A first covering member having a first surface and an opposed second surface, wherein the first surface is substantially co-extensive with the main member first surface and fixed relative to the main member, wherein the first surface of the first covering member is positioned on an in contact with the first surface of the main member, in combination with the other claimed elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884